DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,990,898. Although the claims at issue are not identical, they are not patentably distinct from each other because, for example, 10,990,898 claims the following: 

In regard to claim 1, 10,990,898 claims:
1. A method for automatically learning shared resource environment solution design rules from a collection of requirement-solution pairs comprising: 
See 10,990,898, claim 1: “A method for automatically learning shared resource environment solution design rules from a collection of requirement-solution pairs comprising:”
obtaining requirement-solution pairs for a shared resource environment from a data store; See 10,990,898, claim 1: “obtaining requirement-solution pairs fora shared resource environment from a data store;”
iteratively generating, by a processor, an output candidate design rule set from each requirement-solution pair, wherein each generating iteration uses an input including the candidate design rule set output from a previous generating iteration; See 10,990,898, claim 1: “iteratively generating, by a processor, an output candidate design rule set from each requirement-solution pair, wherein each generating iteration uses an input including the candidate design rule set output from a previous generating iteration;”
calculating evidence scores of each candidate design rule and retain candidate design rules having higher evidence score than an evidence score threshold to obtain a learned design rule set; and See 10,990,898, claim 1: “iteratively filtering candidate design rules from the output candidate design rule set to obtain a learned design rule set, wherein filtering candidate design rules comprises: calculating evidence scores of each candidate design rule and retain candidate design rules having higher evidence score than an evidence score threshold;”
constructing candidate rules of a next iteration based on an addition of new attributes to rules of the learned design rule set. See 10,990,898, claim 5: “for other iterations, generating candidate design rules from a previous candidate rule by adding one uncovered requirement attribute.”

Claims 2-8 of the instant application are similarly claimed in claims 1-8, respectively, of 10,990,898. Claims 9-16 of the instant application are similarly claimed in claims 9-15, respectively, of 10,990,898. Claims 17-20 of the instant application are similarly claimed in claims 16-18, respectively, of 10,990,898.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 9, 12, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0110752 by Robinson et al. (“Robinson”) in view of U.S. Patent Application Publication 2017/0262772 by Takigawa (“Takigawa”) and U.S. Patent Application Publication 2018/0255100 by Degioanni (“Degioanni”).

In regard to claim 1, Robinson discloses:
1. A method for automatically learning shared resource environment solution design rules from a collection of requirement-solution pairs comprising: See Robinson, at least Fig. 3, depicting a method.
obtaining requirement-solution … for a shared resource environment from a data store; See Robinson, ¶ 0034, e.g. “The example decision support model 100 is based on supervised learning …” ¶ 0035, “The decision support subsystem 104 can receive the prepared requests, as well as relevant knowledge from the knowledge base 112.” ¶ 0037, “Once the feasible solutions are identified, the smart expert system (trained with historical data that represents past experiences with different solutions) can infer which solution is best to select when no other deterministic criteria apply.” ¶ 0045, e.g. “A feature pattern includes a known collection of classifiers used to match a set of inputs to a predefined class of requirement.” Also see ¶ 0001-0002 and ¶ 0030, describing a shared resource environment, e.g. “providing on demand, multi-objective network optimization (ODMONO).”While broadly describing supervised learning, Robinson does not expressly disclose pairs in a data store. However, this is taught by Takigawa. See Takigawa, Fig. 8, element 22 along with ¶ 0093, e.g. “In the supervised learning, a pair of input data and output data appropriate for learning is provided. … the basic pair of input data and output data is recorded in the result (label) attached data recording unit 2.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Robinson’s supervised learning with Takigawa’s recording unit in order to smoothly progress the learning as suggested by Takigawa.
… generating, by a processor, an output candidate design rule set from each requirement-solution pair, See Robinson, ¶ 0003, “methods being performed using one or more processors.” Also see Fig. 2, element 218, e.g. “Rule Base.” Also see the table after ¶ 0073, e.g. “Solution provided by neural network appears to be better than solution provided by rule-base; Triggers L3.2 with proposed solution, indicating that it appears to be better than rule-base solution; Presents proposal from L3.1 to the supervisor. If accepted, this replaces existing rule in the rule-base.” Robinson discloses updating knowledge, (see at least Fig. 1 and ¶ 0034), but Robinson does not expressly disclose iteratively generating a candidate design rule set. However, Takigawa teaches an iterative learning process for an output classification of an input. See Takigawa, Figs. 9A and 9B, depicting iteratively generating an output model. Also see ¶ 0096, e.g. “By repeating the above flow of steps of S201 to S212, the learning unit 12 continuously updates the learning model to carry out learning.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Robinson’s solutions with Takigawa’s iterative process in order to carry out learning as suggested by Takigawa.
Robinson does not expressly disclose wherein each generating iteration uses an input including the candidate design rule set output from a previous generating iteration; However, this is taught by Takigawa. See Takigawa, Figs. 9A and 9B, depicting at iterative learning process that utilizes a previous iteration as a basis for new learning data.
Robinson does not expressly disclose calculating evidence scores of each candidate design rule and retain candidate design rules having higher evidence score than an evidence score threshold to obtain a learned design rule set; and However, this is taught by Degioanni. See Degioanni, ¶ 0033, e.g. “The score threshold value may be generated based on a historical score threshold value used to generate existing baseline operation rules and the score values associated with the aggregated operations.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Robinson and Stoffel’s rules with Degioanni’s score threshold in order to establish an evaluation of successful operation as suggested by Degioanni.
constructing candidate rules of a next iteration based on an addition of new attributes to rules of the learned design rule set. See Robinson, table on p. 6 after ¶ 0073, 3rd condition associated with Node L3.2, e.g. “No solution provided by rule-base … new rule is created”. Also see Takigawa, ¶ 0096, e.g. “By repeating the above flow of steps of S201 to S212, the learning unit 12 continuously updates the learning model to carry out learning.”

In regard to claim 6, Robinson and Takigawa disclose:
6. The method of claim 1, wherein iteratively generating the candidate design rule set comprises: for a first iteration, generating candidate design rules with a single requirement attribute and a single solution attribute; and See Takigawa, Fig. 9A, elements S201-S206, depicting action of a first iteration. It stands to reason that a first iteration is associated with a first, i.e. single input/output attribute.
 for other iterations, generating candidate design rules from a previous candidate rule by adding one uncovered requirement attribute. See Robinson, table on p. 6 after ¶ 0073, 3rd condition associated with Node L3.2, e.g. “No solution provided by rule-base.” Also see Takigawa, ¶ 0094, describing the use of a learning model.

In regard to claim 9, Robinson discloses:
9. A computer program product for automatically learning shared resource environment solution design rules from a collection of requirement-solution pairs, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: See Robinson, Fig. 4, elements 430 and 420, broadly depicting a computer program product.
All further limitations of claim 9 have been addressed in the above rejection of claim 1.

In regard to claim 12, parent claim 9 is addressed above. All further limitations are addressed in the rejection of claim 4 below.

In regard to claim 14, parent claim 9 is addressed above. All further limitations have been addressed in the above rejection of claim 6.

In regard to claim 17, Robinson discloses:
17. An apparatus comprising: a memory configured to store instructions; and a server including a processor configured to execute the instructions to: See Robinson, Fig. 4, elements 420 and 410, depicting memory and processor of a server.
All further limitations of claim 17 have been addressed in the above rejection of claim 1.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Takigawa and Degioanni as applied above, and further in view of U.S. Patent Application Publication 2011/0166952 by Manchikanti et al. (“Manchikanti”).

In regard to claim 2, Robinson as modified above does not teach the limitations. However, Manchikanti teaches them as follows:
2. The method of claim 1, wherein a requirement is abstracted as a series of attribute-value pairs, and See Manchikanti, Fig. 6A, e.g. element 625 “service type” and “PaaS”. a solution is abstracted as a series of attribute-value pairs. See Manchikanti, Fig. 5, depicting solution attribute-value pairs, e.g. elements 521 and 551, “Name” and “Wipro,” etc. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Robinson’s requirement with Manchikanti’s attribute-value pairs in order to exhibit a data relationship as known to those of skill in the art and as essentially taught by Manchikanti.

In regard to claim 10, parent claim 9 is addressed above. All further limitations have been addressed in the above rejection of claim 2.

Claims 3-4, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Takigawa and Degioanni as applied above, and further in view of U.S. Patent 9,542,532 to McNair et al. (“McNair”).

In regard to claim 3, Robinson as modified above does not teach the limitations. However, McNair teaches them as follows:
3. The method of claim 1, further comprising: for remaining candidate design rules with a same solution attribute, calculating a confidence score and retaining a candidate design rule with a highest confidence score. See McNair, col. 8, lines 62-64, e.g. “confidence value;” also col. 14, lines 4-7, “score.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Robinson’s rules with McNair’s confidence scores in order to establish candidate rankings as suggested by McNair.

In regard to claim 4, Robinson discloses:
4. The method of claim 3, further comprising: optimizing the learned design rule set based on iteratively merging requirement attributes and iteratively merging solution attributes of design rules. See Robinson, Fig. 2, element 218, e.g. “Rule Base.” Also see the table after ¶ 0073, e.g. “Solution provided by neural network appears to be better than solution provided by rule-base; Triggers L3.2 with proposed solution, indicating that it appears to be better than rule-base solution; Presents proposal from L3.1 to the supervisor. If accepted, this replaces existing rule in the rule-base.”

In regard to claim 11, parent claim 9 is addressed above. All further limitations have been addressed in the above rejection of claim 3.

In regard to claim 19, parent claim 17 is addressed above. All further limitations have been addressed in the above rejection of claims 3 and 4.

Claims 5, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Takigawa and Degioanni as applied above, and further in view of Manchikanti and U.S. Patent Application Publication 8,423,483 to Sadeh-Koniecpol (“Sadeh-Koniecpol”).

In regard to claim 5, Robinson as modified above does not expressly disclose:
5. The method of claim 1, wherein a design rule comprises at least one requirement attribute-value pair and at least one solution attribute-value pair. However, Manchikanti teaches attribute-value pairs. See Manchikanti, Figs. 5 and 6A. Also, Sadeh-Koniecpol teaches rules as a combination of requirements/solutions. See Sadeh-Koniecpol, Fig. 9A, e.g. “Rule = P(Restriction) x P(Action).” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Robinson’s requirements and solutions with Mahchikanti’s attribute-value pairs in order to exhibit a data relationship as known to those of skill in the art and as essentially taught by Manchikanti. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Robinson’s rules with Sadeh-Koniecpol’s requirement/solution in order to utilize a policy for further analysis and refinement as suggested by Sadeh-Koniecpol (see col. 14, line 66 – col. 15, line 12).

In regard to claim 13, parent claim 9 is addressed above. All further limitations have been addressed in the above rejection of claim 5.

In regard to claim 18, parent claim 17 is addressed above. All further limitations have been addressed in the above rejections of claims 2, 5, and 6.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Takigawa and Degioanni as applied above, and further in view of “Part to Part and Part to Whole Ratios” by Pawliczek (“Pawliczek”).

In regard to claim 7, Robinson as modified above does not teach the limitations. However, Pawliczek teaches them as follows:
7. The method of claim 1, wherein the evidence score of a design rule comprises a number of combined requirement and solution attribute-value pairs divided by requirement attribute-value pairs, and See Pawliczek, p. 2, e.g. “Part-to-whole ratios provide the relationship between a particular group and the whole populations (including the particular group).” 
the confidence score of a design rule comprises a number of requirement attribute-value pairs divided by a total number of requirement-solution pairs. See Pawliczek, p. 2, e.g. “Part-to-whole ratios provide the relationship between a particular group and the whole populations (including the particular group).” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Robinson’s requirement and solution pairs with Pawliczek’s ratio in order to establish a relationship for analysis as essentially suggested by Pawliczek.

In regard to claim 15, parent claim 9 is addressed above. All further limitations have been addressed in the above rejection of claim 7.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Takigawa and Degioanni as applied above, and further in view of Sadeh-Koniecpol.

In regard to claim 8, Robinson discloses:
8. The method of claim 1, wherein: iteratively merging the requirement attributes of the design rules comprises iteratively merging the requirement attributes with same solution attributes … iteratively merging the solution attributes of the design rules comprises iteratively merging the solution attributes with same requirement attributes … See Robinson, ¶ 0037, “Once the feasible solutions are identified, the smart expert system (trained with historical data that represents past experiences with different solutions) can infer which solution is best to select when no other deterministic criteria apply.” ¶ 0045, e.g. “A feature pattern includes a known collection of classifiers used to match a set of inputs to a predefined class of requirement.” Also see Takigawa, Figs. 9A and 9B and ¶ 0096 as cited above for a teaching of iterative processing. Robinson as modified does not expressly disclose: merging same attributes … with at least one of operators and functions. However, this is taught by Sadeh-Koniecpol. See Sadeh-Koniecpol, col. 16, lines 55-58, e.g. “operators.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Robinson’s requirement and solution attributes with Sadeh-Koniecpol’s merging operator in order to provide incremental modifications for rapid user presentation as suggested by Sadeh-Koniecpol.

In regard to claim 16, parent claim 9 is addressed above. All further limitations have been addressed in the above rejection of claim 8.

Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Takigawa and Degioanni as applied above, and further in view of Pawliczek and Sadeh-Koniecpol.

In regard to claim 20, parent claim 17 is addressed above. All further limitations have been addressed in the above rejections of claims 7 and 8.

Allowable Subject Matter
The following amended claim 1, drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 

1. (Proposed Amendment) A method for automatically learning shared resource environment solution design rules from a collection of requirement-solution pairs comprising: 
obtaining requirement-solution pairs for a shared resource environment from a data store; 
iteratively generating, by a processor, an output candidate design rule set from each requirement-solution pair, 
wherein each generating iteration uses an input including the candidate design rule set output from a previous generating iteration; 
iteratively filtering candidate design rules from the output candidate design rule set to obtain a learned design rule set, wherein filtering candidate design rules comprises:
calculating evidence scores of each candidate design rule and retain candidate design rules having higher evidence score than an evidence score threshold 
for remaining candidate design rules with a same solution attribute, calculating a confidence score and retaining a candidate design rule with a highest confidence score; and
constructing candidate rules of a next iteration based on an addition of new attributes to rules of the learned design rule set. 

	Similar amendments to the other independent claims 10 and 18 would similarly distinguish patentably over the art of record in this application. Note that should the proposed amendment above be adopted, claim 3 and 11 should be canceled and claim 19 amended to remove redundant limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D. Rutten/Primary Examiner, Art Unit 2121